Title: To Benjamin Franklin from Rodolphe-Ferdinand Grand: Memorandum, 2 March 1779
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


a Passy le deux Mars 1779
Le retour á protest des traittes du Congrés sur ses Comissionaires en france, seroit un malheur plus grand sans doutte, que la perte de la Georgie si elle est vraye, parceque cette province peut etre reconquise & quil n’en est pas de meme du Credit & de la Confiance, dont La perte inevitable par la, entrainera necessairement celle de Lamerique, puisquelle ne trouvera plus chez Elle, ny en Europe, les memes ressources qui lont fait parvenir ou elle est, & Cella par une Suitte de l’Idée avantageuse que lon avoit conçüe de sa bonne foy & de son Exactitude.
Si Le Gouvernement avoit Jugé á propos de faire une reponce formelle au Memoire qui lui fut presenté á ce sujet dans le mois de 9bre. dernier Les Comissionaires ne se seroyent pas Livrés á des Esperances que le Sillence de la Cour, L’Importance de Lobjet, & Linterret Commun rendoyent fondées & qui deviendroyent fatales aujourdhuy au Congrés envers Lequel ils se rendroyent responsables de L’Evenement sils ne faisoyent tout Ce qui est en eux pour L’Eviter. Cest en Consequence de Ce, que le soussigné ministre des Etats unis demande la permission de faire usage des promesses quil a fait Imprimer & de pouvoir proceder ainsy á L’Emprunt de deux million Sterling dont il est Chargé.

Mais comme les traittes du Congrés arrivent successivement & vont Echoir dememe, il desireroit que le Gouvernement voulu bien venir á son secour á mesure de ses besoins & lui permetre de déposer au tresor royal des promesses pour la Valleur des sommes quil en retireroit & ce, en nantissement jusques á ce que le produit de son Emprunt le mette á meme de les retirer en les rembourçant successivement. Ce Service, tres Important pour Les Etats, ne sera qu’un pret momentané dont la durée dependra du succès de L’Emprunt & L’objet au plus de Deux millions dans le courant de Lannée.
 
Endorsed: Mr. Grand’s Notes, about Money
